..    ••
                                       JULY   20~   2015

                                                           LEEROY CESAR CARBAELO
                                                           TDCJ-CID #1462910
                                                           PACK UNIT
                                                           2400 WALLACE PAC/§~
                                                           NAVASOTA, TEXAS~
          ABEL ACOS$A~ CLERK                                ·--·        RECEIV~~~t;!ec+ 2 '[\ (ode
          R.O. BOX 12308. CAPITGL STATION                          COURT OF CRIMINAL APPEALS   ',-
          ~USTIN~ .TEXAS ~8711
                                                                         JUL 23 2015
          RE: WRIT OF MANDAMUS #WR-83,506-01
              Tt. Ct. No. 1097497-A
                                                                       Abel Acosta, Clerk
          DEAR CLERK:
                TWO WEEKS AGO, I RECEIVED A WHITE CARD SERVING AS AN OFFICIAL
          NOTICE THAT ON 6/2'5/2015 .~ MY ORIGINAL APPLICATION FOR .WRIT OF
          MANDAMUS WAS RECEIVED AND PRESENTED ·TO THE'COURT OF CRIMINAL
          APPEALS. THIS WHITE CARD HAD.THE WRONG ZIP CODE WHERE MY ADDRESS
          WAS TYPED IN. FORTUNATELY, THE WHITE CARD DID.GET TO ME SOMEHOW.
                I~M   CONCERNEDFNOW WHETHER YOU HAVE.MAILED ME· IDHE COURTillS
          ORDER OR RESPONSE TO MEFAND SOMEONE THERE HAS AGAIN ADDRESSED
          IT TO ME USING THE WRONG ZIP CODE AND SUCH ORDER OR RESPONSE WAS
          RETURNED TO YOU.
                I   H~EE   NOT RECEIVED AN ORDER OR RESPONSE CONCERNING MY WRIT
          OF MANDAMUS FILED IN THIS COURT. PLEASE INFORM ME CONCERNING ANY
          RESPONSE OR ORDER THAT THE COURT ISSUES CONCERNING· MY FILINGS IN .
          THIS COURT.




~\

L